995 F.2d 232
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Sylvia MARTINEZ, Petitioner-Appellee,v.Susan POOLE, Warden, Respondents-Appellants.
No. 93-56184.
United States Court of Appeals, Ninth Circuit.
Submitted May 13, 1993.*Decided May 26, 1993.

Before:  BROWNING, CHOY and CANBY, Circuit Judges.


1
MEMORANDUM**


2
The parties are familiar with the facts and issues, and we will not restate them here.

I. Equal Protection

3
Martinez was not denied equal protection when the Department of Corrections refused to give her waiver retroactive effect;  the Department's policy of granting retroactive effect to waivers only when a prisoner has not had an opportunity to sign the waiver form is rationally related to the Department's interest in administering the waiver process in an orderly and efficient manner.   Martinez was given the same opportunity as other similarly situated inmates to sign a waiver.   See Kalka v. Vasquez, 867 F.2d 546, 547 (9th Cir.1989).


4
To the extent Martinez asserts a claim based on  Brodheim v. Rowland, 783 F.Supp. 1245 (N.D.Cal.1991), her claim is foreclosed by In re Singer, 13 Cal.App.4th 1755, 17 Cal.Rptr.2d 395 (1993).  See Brodheim v. Rowland, No. 91-16586, slip op. 5323 (9th Cir.  May 24, 1993).

II. Due Process

5
Assuming Martinez had a liberty interest in signing a waiver and becoming eligible for § 2933 work credits, the state granted her a hearing, a written statement of the reasons her request for retroactivity was denied, and both administrative and judicial review of the decision.   There was ample evidence that Martinez's failure to sign the waiver earlier was due to her own delay and was not attributable to the state.   Superintendent v. Hill, 472 U.S. 445, 455-56 (1985).


6
Affirmed.



*
 The panel finds this case appropriate for submission without oral argument pursuant to 9th Cir.R. 34-4 and Fed.R.App.P. 34(a)


**
 This disposition is not appropriate for publication and may not be cited to or for the courts of this circuit except as provided by 9th Cir.R. 36-3